J-S41042-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    TERM. OF PARENTAL RIGHTS TO                :   IN THE SUPERIOR COURT OF
    D.S.D.                                     :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: D.D., FATHER                    :   No. 797 MDA 2020

                 Appeal from the Decree Entered May 8, 2020
              in the Court of Common Pleas of Lancaster County
                    Orphans’ Court at No(s): 2019-01874

BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.: FILED: OCTOBER 7, 2020

        D.D. (Father) appeals from the decree entered May 8, 2020,

terminating involuntarily his parental rights to his son, D.S.D. (Child).1 We

affirm.

        Child entered foster care at the request of the Lancaster County

Children and Youth Social Service Agency (CYSSA) shortly after his birth in

March 2018.      N.T., 2/20/2020, at 9.        Two of Mother’s older children were

already in foster care due to concerns regarding her substance abuse and

general neglect, and Child entered foster care for the same reasons.           Id.

Notably, Child was born with neonatal abstinence syndrome due to Mother’s

opiate abuse during pregnancy. Id. at 20.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1The orphans’ court entered a separate decree terminating involuntarily the
parental rights of Child’s mother, U.R. (Mother). Mother did not appeal.
J-S41042-20



     At the time of Child’s birth, CYSSA was not aware of Father’s identity.

Id. at 9. Mother identified Father after Child’s birth, and testing confirmed

his paternity in May 2018.        Id. at 9-10, 37-38, 51.          Father initially

cooperated    with   CYSSA   by   visiting   with   Child,   participating   in   the

development of a child permanency plan, and completing a substance abuse

assessment. Id. at 10-11, 17-19, 40, 52. However, he missed three visits

in a row in January 2019, resulting in his discharge from the visitation

program, and did not visit Child again until after a hearing in November

2019. Id. at 17-18. In March 2019, Father spoke to the CYSSA caseworker

and informed her that he no longer intended to cooperate with CYSSA, that

he would be working toward the completion of his permanency plan goals

without any involvement from CYSSA, and that she should contact his

probation officer for any necessary information.         Id. at 13-14, 36, 52.

CYSSA was not aware of Father making any progress toward the completion

of his goals after that time, other than by remaining free of additional

criminal convictions. Id. at 14-16, 34, 42, 54, 58-59.

     On July 30, 2019, CYSSA filed a petition to terminate Father’s parental

rights to Child involuntarily. The orphans’ court held a termination hearing

on February 20, 2020.    Following the hearing, on May 8, 2020, the court

entered a decree terminating Father’s rights. Father timely filed a notice of

appeal, along with a concise statement of errors complained of on appeal, on

June 1, 2020.

     Father now raises the following claim for our review.

                                      -2-
J-S41042-20



      1. Whether the [orphans’ c]ourt correctly found that [CYSSA]
      had met its burden of establishing with clear and convincing
      evidence that Father, who was incarcerated for a majority of the
      relevant time period, failed or refused to perform his parental
      duties and would not be in a position to do so in the reasonable
      future.

Father’s Brief at 6.

      We review Father’s claim in accordance with the following standard of

review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Section 2511 of the Adoption Act governs the involuntary termination

of parental rights. See 23 Pa.C.S. § 2511. It requires a bifurcated analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in [subs]ection 2511(a).
      Only if the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to [subs]ection
      2511(b): determination of the needs and welfare of the child[.]


                                      -3-
J-S41042-20



In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     Here, the orphans’ court terminated Father’s parental rights pursuant

to subsections 2511(a)(1), (2), and (b). We need only agree with the court

as to any one subsection of 2511(a), as well as subsection 2511(b), to

affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). In

the instant case, we analyze the court’s decision pursuant to subsections

2511(a)(1) and (b), which provide as follows.

     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

           (1) The parent by conduct continuing for a period of at
           least six months immediately preceding the filing of the
           petition either has evidenced a settled purpose of
           relinquishing parental claim to a child or has refused or
           failed to perform parental duties.

                                     ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(1), (b).

     We first consider whether the orphans’ court abused its discretion by

terminating Father’s rights pursuant to subsection 2511(a)(1).      To satisfy


                                    -4-
J-S41042-20



the requirements of subsection 2511(a)(1), “the moving party must produce

clear and convincing evidence of conduct, sustained for at least the six

months prior to the filing of the termination petition, which reveals a settled

intent to relinquish parental claim to a child or a refusal or failure to perform

parental duties.” In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008). The

orphans’ court must then consider the parent’s explanation for his or her

abandonment of the child, in addition to any post-abandonment contact. Id.

This Court has emphasized that a parent does not perform parental duties

by displaying a merely passive interest in the development of a child. In re

B.,N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (quoting In re C.M.S., 832

A.2d 457, 462 (Pa. Super. 2003)). Rather,

         [p]arental duty requires that the parent act affirmatively with
         good faith interest and effort, and not yield to every problem, in
         order to maintain the parent-child relationship to the best of his
         or her ability, even in difficult circumstances. A parent must
         utilize all available resources to preserve the parental
         relationship, and must exercise reasonable firmness in resisting
         obstacles placed in the path of maintaining the parent-child
         relationship. Parental rights are not preserved by waiting for a
         more suitable or convenient time to perform one’s parental
         responsibilities while others provide the child with his or her
         physical and emotional needs.

Id. (citations omitted).

         In his brief, Father argues that CYSSA failed to meet its burden of

proof.     He maintains that CYSSA did not know whether he had made

progress toward the completion of his permanency plan goals or not,

because it failed to make inquiries of his probation officer. Father’s Brief at



                                       -5-
J-S41042-20



10.   Father insists that it was reasonable for him to work toward the

completion of his goals without the involvement of CYSSA because CYSSA

did not provide him with clear direction on how to complete his goals, while

his probation officer did, and because the CYSSA caseworker historically had

verified the information that he provided to his probation officer. Id. at 14.

Father contends that pursuant to his testimony, which he characterizes as

unrebutted, his goals were nearly complete. Id. at 10. He also defends his

failure to participate in visits with Child, explaining that this was not due to

noninterest on his part, but because “seeing his son in placement was

emotionally too painful for him.” Id. at 14.

      The orphans’ court explained its decision to terminate Father’s

parental rights to Child involuntarily as follows, in relevant part.

             During the six months leading up to [CYSSA’s] filing of its
      petition for termination of Father’s rights (since January 24,
      2019), Father had no contact with [C]hild. On or about March 6,
      2019, Father informed his caseworker that he [would] not be
      working with [CYSSA] and directed the [CYSSA] caseworker to
      obtain any information about Father she might seek from
      Father’s probation officer (and not from Father himself).
      Father’s refusal to work with [CYSSA] is consistent with a
      renunciation of his parental claim to [C]hild. When Father chose
      to not work on his plan objectives to achieve reunification with
      Child, Father chose to relinquish his parental relationship with
      Child.

                                   ***

             For a period of six months preceding the filing of [CYSSA’s]
      petition to terminate parental rights, Father took no affirmative
      steps to perform parental duties. He made no effort to maintain
      the parent-child relationship. Grounds for the termination of



                                      -6-
J-S41042-20


       Father’s parental rights under § 2511(a)(1) have been proven by
       clear and convincing evidence.

Orphans’ Court Opinion, 6/29/2020, at 14-16.

       Our review of the record supports the conclusions of the orphans’

court. CYSSA filed its petition to terminate Father’s parental rights on July

30, 2019, and Father had no contact with Child at all during the six months

immediately preceding the filing of the petition.    As summarized above,

Father attended visits with Child consistently in 2018. N.T., 2/20/2020, at

17-19. However, he missed three visits in a row in January 2019, resulting

in his discharge from the visitation program. Id. at 17. Father did not have

any further visits until the court reinstated them following a hearing in

November 2019. Id. at 17-19. Our review of the record does not indicate

that Father made any request to reinstate his visits prior to that time.

Moreover, while Father testified that he stopped attending his visits because

“every time I went I got a reminder of … why he was there. … And I always

cried, and it always hurt me,” this explanation does not excuse his failure to

maintain contact with Child.2 Id. at 67. Our case law provides that a parent
____________________________________________


2 Father asserts in his statement of questions involved that the orphans’
court committed an abuse of discretion because he was incarcerated “for a
majority of the relevant time period[.]” Father’s Brief at 6. As Father’s
testimony demonstrates, he stated during the hearing that his failure to
have contact with Child was because of the distress that visits caused him,
not because of a period of incarceration. Moreover, the record does not
indicate that Father was incarcerated for any length of time during the
relevant six months. CYSSA caseworker Janelle Weaver testified that Father
was incarcerated prior to Child’s birth. N.T., 2/20/2020, at 17. She added
that Father was incarcerated from October 18, 2019, until an unspecified
(Footnote Continued Next Page)


                                           -7-
J-S41042-20



must exercise reasonable firmness to preserve a relationship with his or her

child, even in difficult circumstances. B.,N.M., 856 A.2d at 855. It is clear

that Father failed to do so here.

      Moreover, Father refused to cooperate with CYSSA and work toward

the completion of his permanency plan goals. Caseworker Weaver testified

that Father cooperated initially by participating in the development of the

permanency plan and completing a substance abuse assessment.              N.T.,

2/20/2020, at 10-11, 17-19, 40, 52. However, Father informed her in March

2019 that he no longer intended to cooperate with CYSSA, that he would be

working toward the completion of his goals without the involvement of

CYSSA, and that she should contact his probation officer for any needed

information.3    Id. at 13-14, 36, 52.         Father did not make any apparent

progress toward the completion of his goals after that time, other than by
(Footnote Continued) _______________________

time in November 2019. Id. at 54-55. She did not clarify whether Father
had been incarcerated during any prior review periods, but noted that he
had not incurred any additional criminal convictions since Child entered
foster care. Id. at 59. Father indicated merely that he had been on
probation for a drug possession conviction since 2016 and would remain on
probation until 2021. Id. at 61, 78-79. Even accepting that Father had
been incarcerated at some point during the relevant six months, his
incarceration would not excuse his complete failure to perform parental
duties in this case. An incarcerated parent must still utilize the resources
available to preserve a relationship with his or her child. B.,N.M., 856 A.2d
855.

3 Caseworker Weaver contacted Father’s probation officer in December
2018, January 2019, February 2019, October 2019, November 2019, and
February 2020. N.T., 2/20/2020, at 45. Father’s probation officer confirmed
that Father was in compliance with his probation requirements. Id. at 46.



                                          -8-
J-S41042-20



remaining free of further criminal convictions. Id. at 14-16, 34, 42, 54, 58-

59.    Most significantly, to Caseworker Weaver’s knowledge, he did not

complete a domestic violence evaluation or substance abuse treatment.4 Id.

at 12-15, 34, 42. In fact, Father refused to sign a release of information,

preventing a referral to and evaluation by a domestic violence counselor

through CYSSA. Id. at 15.

       Contrary to Father’s characterizations on appeal, he did not testify that

his permanency plan goals were nearly complete. Father admitted that he

had not completed his domestic violence goal. Id. at 73. He added that he

would be willing to work on that goal, but that it was “just so expensive.”

Id.   As for his substance abuse goal, Father stated that he was “not 100

percent sure” whether he had attended treatment after Child’s birth or not.

Id. at 77. He then stated that he was unable to attend treatment due to a

lack of available appointments. Id. at 80. Regardless, even if Father had

testified that his goals were nearly complete, and even if the orphans’ court
____________________________________________


4 The severity of Father’s need for substance abuse treatment is somewhat
unclear from the record. The orphans’ court sustained an objection when
Caseworker Weaver attempted to testify regarding the recommendations of
Father’s substance abuse assessment.           N.T., 2/20/2020, at 11-12.
Subsequently,     Caseworker     Weaver      agreed     that    “there   were
recommendations” made by the assessment for Father to follow. Id. at 52.
Although Father’s assessment occurred in October 2018, he testified that he
did not learn he needed to obtain substance abuse treatment until November
2019 and that there were no appointments available until February 2020.
Id. at 11, 52, 80. He explained, “I went maybe three weeks and … my
counselor … didn’t think that that was what I needed. So she wanted me to
… restart it and only do the counseling for men -- for myself.” Id. at 80.



                                           -9-
J-S41042-20



found his testimony to be credible, Father’s near compliance would not

excuse his complete failure to maintain contact with Child during the six

months preceding the filing of the termination petition. B.,N.M., 856 A.2d

at 855.   Thus, we conclude that the court did not abuse its discretion by

terminating Father’s parental rights to Child pursuant to subsection

2511(a)(1), and we affirm that portion of the court’s decree.

     We next consider whether the orphans’ court abused its discretion by

terminating Father’s parental rights to Child pursuant to subsection 2511(b).

We apply the following analysis.

     S[ubs]ection 2511(b) focuses on whether termination of parental
     rights would best serve the developmental, physical, and
     emotional needs and welfare of the child. As this Court has
     explained, [subs]ection 2511(b) does not explicitly require a
     bonding analysis and the term ‘bond’ is not defined in the
     Adoption Act. Case law, however, provides that analysis of the
     emotional bond, if any, between parent and child is a factor to
     be considered as part of our analysis.           While a parent’s
     emotional bond with his or her child is a major aspect of the
     subsection 2511(b) best-interest analysis, it is nonetheless only
     one of many factors to be considered by the court when
     determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court
            can equally emphasize the safety needs of the child,
            and should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent. Additionally, this Court
            stated that the trial court should consider the
            importance of continuity of relationships and whether
            any existing parent-child bond can be severed
            without detrimental effects on the child.




                                    - 10 -
J-S41042-20


In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (quotation marks and

citations omitted)).

      Father waived any challenge to subsection 2511(b) by failing to

include it in the argument section of his brief. See In re M.Z.T.M.W., 163

A.3d 462, 465 (Pa. Super. 2017) (“[T]his Court will not review a claim

unless it is developed in the argument section of an appellant’s brief, and

supported by citations to relevant authority.”).

      Even if Father had preserved a challenge to subsection 2511(b) for our

review, we would conclude that it is meritless. Child never lived with Father

and has had only sporadic contact with him during his short life due to

Father’s failure to participate in visitation consistently. It is apparent from

these circumstances that Child and Father do not maintain a necessary and

beneficial bond.   See In re K.Z.S., 946 A.2d 753, 764 (Pa. Super. 2008)

(observing that the relationship between K.Z.S. and his mother must have

been “fairly attenuated,” given that K.Z.S. had been in foster care for most

of his young life, and had only limited contact with his mother during that

time). Caseworker Weaver testified that Child appears to view Father not as

a parental figure during visits, but as “an adult that’s in a caregiving

position.” N.T., 2/20/2020, at 29-30. In contrast, she testified that Child

treats his foster parents as parental figures and refers to them as “mommy”

and “daddy.” Id. at 30-31. Thus, we conclude that the orphans’ court did


                                    - 11 -
J-S41042-20


not abuse its discretion by concluding that CYSSA proved that terminating

Father’s parental rights will best serve Child’s needs and welfare pursuant to

subsection 2511(b).

      Based on the foregoing analysis, we conclude that the orphans’ court

did not abuse its discretion by terminating Father’s parental rights to Child

involuntarily, and we affirm the court’s May 8, 2020 termination decree.

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/07/2020




                                    - 12 -